

AMENDMENT NO. 1
TO THE
EMPLOYMENT AGREEMENT
THIS AMENDMENT NO. 1 (“Amendment”) is made and entered into this 10th day of
August, 2017, between Infinity Property and Casualty Corporation, an Ohio
corporation (the “Company”) and James R. Gober (the “Executive”).
WHEREAS, the parties have previously entered into an Employment Agreement, dated
September 11, 2014 (the “Agreement”); and


WHEREAS, the parties desire to amend certain terms and conditions of the
Agreement.


NOW, THEREFORE, in consideration of the foregoing, the parties agree as follows:


1.
Section 1.1 is hereby amended so that the Term of the Agreement shall expire on
February 28, 2018.

2.
Section 1.2, Services, is hereby deleted in its entirety and replaced with the
following:

During the Term, the Executive will serve as the Company’s Executive Chairman
and will be primarily responsible for overseeing the implementation of the
Company’s business strategy and such other duties, commensurate with his
position and authority, as are reasonably determined, from time to time, by the
Company’s Board of Directors (the “Board”). The Executive shall report to the
Board and shall devote his full business time and effort to the performance of
his duties hereunder and will render his services at the Company’s offices in
Birmingham, Alabama (“Work Location”), except that the Executive agrees to
travel from time to time to the extent required for the performance of his
duties.
3.
The parties agree that, except as amended hereby, all of the other terms and
conditions of the Agreement shall remain unchanged.



IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first written above.


Infinity Property And Casualty Corporation:


By: /s/ Glen N. Godwin


Name: Glen N. Godwin


Title: Chief Executive Officer 


Executive:


 

 



 
/s/ James R. Gober
James R. Gober





